Case: 2:20-cv-01429-MHW-EPD Doc #: 22 Filed: 10/23/20 Page: 1 of 2 PAGEID #: 81




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF OHIO
                                 EASTERN DIVISION


JOHN DOE,

                       Plaintiff,                             Case No. 2:20-cv-01429

       v.                                                     Judge Michael H. Watson

THE OHIO STATE UNIVERSITY,                                    Chief Magistrate Judge Elizabeth P.
                                                              Deavers
                       Defendant.


              PLAINTIFF’S UNOPPOSED MOTION FOR LEAVE TO FILE
                      CERTAIN DOCUMENTS UNDER SEAL

       Pursuant to Local Rule 5.2.1 and Fed. R. Civ. P. 5.2, Plaintiff, by and through undersigned

counsel, respectfully requests leave of court to file an Unopposed Motion and Proposed Order

under seal.

       Due to recent confidential developments involving settlement issues for survivors, most of

whom are John Does, Plaintiff has a good faith basis to file the motion and proposed order. Michael

Carpenter, Esq., on behalf of Defendant, has reviewed this motion and has no opposition.

       Accordingly, Plaintiff respectfully requests that this Court issue an Order authorizing

Plaintiff to file these certain documents under seal.

                                                        Respectfully submitted,

                                                        ABRAMSON & O’CONNELL, LLC

                                                        /s/ Thomas J. O’Connell
                                                        Thomas J. O'Connell (0030483)
                                                        695 Bryden Road
                                                        Columbus, Ohio 43205
                                                        (614) 461-6066
                                                        (614) 461-4524 (facsimile)
                                                        tom@aolawfirm.com
                                                        Attorney for Plaintiff
                                                  1
Case: 2:20-cv-01429-MHW-EPD Doc #: 22 Filed: 10/23/20 Page: 2 of 2 PAGEID #: 82




                                CERTIFICATE OF SERVICE

       The undersigned hereby certifies that on this 23rd day of October 2020, the foregoing

was filed via the ECF/CM system with the Clerk of the Court and served upon counsel of record

via email through the Court’s ECF/CM system by means of the Notice of Electronic Filing.



                                                           /s/ Thomas J. O’Connell




                                               2
